USDC IN/ND case 1:20-cv-00169-HAB-SLC document 29 filed 09/24/20 page 1 of 12


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

TERRY LYMON,                                     )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )    No. 1:20-cv-00169-HAB-SLC
                                                 )
UAW LOCAL UNION 2209                             )
                                                 )
       Defendant.                                )

                                     OPINION AND ORDER
       Over fifteen years ago General Motors (“GM”) terminated Plaintiff Terry Lymon

(“Lymon”) from his employment at the GM Assembly plant in Fort Wayne, Indiana. Lymon

believes he got a raw deal and that his union failed to live up to its duties as his bargaining

representative. He further believes the union’s actions or inactions are the result of race

discrimination. Proceeding pro se, Lymon filed the present suit against UAW Local Union 2209

(“the Union”) asserting claims of breach of the duty of fair representation and race discrimination.

Not surprisingly, the Union moves to dismiss his fair representation claims asserting that they are

time-barred and, in addition, seeks dismissal of the race discrimination claims asserting that any

timely claims are outside the scope of his EEOC Charge of Discrimination. (ECF No. 5). The

parties have fully briefed the motion and it is ripe for consideration.

                                   APPLICABLE STANDARD

       To survive a motion to dismiss “the complaint must state a claim that is plausible on its

face.” St. John v. Cach, LLC, 822 F.3d 388, 389 (7th Cir. 2016) (quoting Vinson v. Vermilion Cty.,

776 F.3d 924, 928 (7th Cir. 2015)). A claim “has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim satisfies this pleading
USDC IN/ND case 1:20-cv-00169-HAB-SLC document 29 filed 09/24/20 page 2 of 12


standard when its factual allegations “raise a right to relief above the speculative level.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544 at 555-56, 127 S.Ct. 1955, 167 L.Ed.2d 929. The court accepts

“all well-pleaded facts as true and constru[es] all inferences in favor of the plaintiff[ ].” Gruber v.

Creditors’ Prot. Serv., 742 F.3d 271, 274 (7th Cir. 2014); St. John, 822 F.3d at 388.

                                      FACTUAL BACKGROUND

      a. Lymon’s Termination

          Lymon is a former employee of General Motors and was a dues-paying member of the

Union in good standing while he was employed by GM. The present dispute began after Lymon

sustained a severe back injury while at work1 and was given medical restrictions that had to be met

for him to return to work. (ECF No. 1, p. 3 ¶ 2). On June 10, 2004, GM contacted Lymon and

advised him that a job compatible with his medical restrictions was available. Lymon reported to

work on June 14, 2004, and was placed in the Latch-Install job, a job Lymon contends was

incompatible with his medical restrictions. (Id.). Lymon discussed his belief that the job was

incompatible with his restrictions with the plant medical department and Dr. Espinosa. Dr.

Espinosa sent Lymon home. Thereafter, it appears Lymon did not return to work until late July

2004.

          On July 21, 2004, in accordance with ¶ 64(d)2 of the GM/UAW National Agreement (“the

CBA”), GM sent Lymon correspondence advising him that he was to return to work and that his


1
 Lymon’s Complaint states “during the year 1998, Lymon sustained a severe back injury while working
at GM…Due to the injury Lymon had been working various jobs in the GM plant that were compatible
with the type of injury that Lymon sustained and that were compatible to the restrictions given to Lymon
by his doctors.” (ECF No. 1 at 2). Thus, it appears that since 1998, Lymon had been provided jobs by GM
compatible with his medical restrictions.
2
    Paragraph 64(d) provides:

          (64)    Seniority shall be broken for the following reasons:
                          …

                                                      2
USDC IN/ND case 1:20-cv-00169-HAB-SLC document 29 filed 09/24/20 page 3 of 12


failure to do so within five working days of the notice would cause him to lose his seniority. (ECF

No. 1-1, p. 17). Responsive to the letter he received, Lymon returned to the GM plant on July 28,

2004. Once there, Lymon states a manager gave him an ultimatum to either perform the Latch-

Install job or be terminated. Lymon responded that he could not perform the job due to his

disability and was then terminated.

        Lymon contends that the Union subjected him to race discrimination and unfair labor

representation when “GM management put Lymon on [the Latch-Install Job] and he could not

perform the job due to his injury.” (ECF No. 1, p. 4 ¶ 4). Lymon also alleges that on July 28, 2004,

GM ordered him back to work, revoked his restrictions and placed him on a job that it knew he

could not perform. (Id. p. 5, ¶ 4). He claims that GM took adverse actions against him because he

could not perform the job due to disability and that the Union refused him representation. Lymon

contends that he asked the Union to grieve his termination but that it refused to do so and thereby

“discriminated against [him] on the basis of his race and subjected him to unfair labor

representation by refusing to write a grievance for [his] termination.” (Id. p. 5, ¶ 5).

        On August 2, 2004, GM further advised Lymon that pursuant to ¶ 64(d) of the CBA

between the Union and GM, his seniority was broken. (ECF No. 1-1, p. 34; ECF No. 1, p. 7, ¶ 7).

The correspondence further noted, “This loss resulted from failure to return to work within five

(5) working days after being notified to report to work, and for failing to give a satisfactory

reason.” (ECF No. 1-1, p. 34). Lymon alleges that “the local union failed to represent [him] by



                 (d) If the employee fails to return to work within five working days after being
        notified to report for work, and does not give a satisfactory reason. Such notice shall be
        clear in intent and purpose. A copy of Management’s notification of such loss of seniority
        will be furnished promptly to the Chairperson of the Shop Committee.

(ECF No. 1-1, p. 18).



                                                    3
USDC IN/ND case 1:20-cv-00169-HAB-SLC document 29 filed 09/24/20 page 4 of 12


writing a grievance for [his] being terminated a second time and for a different reason.” (ECF No.

1, p. 7, ¶ 7).

        On August 4, 2004, pursuant to an agreement between GM and the Union, Lymon was

instructed to see an Independent Medical Examiner (“IME”) who determined that Lymon was able

to perform the Latch-Install job. Lymon contends that he should not have had to go to an IME

because no grievance was filed on his behalf and the IME procedure is part of the grievance

process. Thus, Lymon asserts that the Union discriminated against him by refusing him fair

representation when GM sent him to the IME. Additionally, Lymon contends that he had already

been terminated and that “GM Management, in collusion with the Union, was intent on terminating

Lymon regardless of what the IME results were.” (ECF No. 1, p. 6 ¶ 7). Lymon asserts that the

Union further discriminated against him by failing to grieve the results of the IME stating that he

could perform the Latch-Install job.

    b. Post-Termination Issues

    For three months after his termination, Lymon contends that the Union refused to communicate

with him. In early September through early October 2004, Lymon complained to GM management

in Detroit about the Union’s failure to communicate with him or grieve his termination. (ECF No.

1, p. 9, ¶ 8). Following those complaints, on October 11, 2004, Lymon met with Union

committeeman, Dave Matthews (“Matthews”), at the Local Union hall. Lymon asserts that

Matthews asked him to sign a blank grievance form. Lymon was not told what employment issue

was being grieved and was not provided a copy of a grievance. (ECF No. 1 at. P. 7, ¶ 8). Lymon

subsequently learned that the grievance asserted that GM violated ¶ 64(d) of the CBA when it

terminated him.

    c. Withdrawal of the Grievance



                                                4
USDC IN/ND case 1:20-cv-00169-HAB-SLC document 29 filed 09/24/20 page 5 of 12


        For the next three years, Lymon’s grievance inexplicably laid dormant. (ECF No. 1, p. 10,

¶9). On June 15, 2007, Matthews, now Union Shop Chairman, withdrew Lymon’s grievance

challenging Lymon’s termination. Lymon was not notified of this action by certified mail, as was

apparently the Union’s practice, or by any other means. Lymon alleges that Matthews

discriminated against him on the basis of his race by refusing to provide notice by certified mail

that his grievance had been withdrawn or that he had appellate rights under the UAW Constitution

to challenge the withdrawal of his grievance.

    d. Lymon’s Appeal of the Withdrawal of the Grievance

        Nearly four years later, on April 11, 2011, Lymon learned that the grievance challenging

his termination had been withdrawn after he inquired about it with the then-Union Shop Chairman

(no longer Matthews). (ECF No. 1 p. 12, ¶ 10). The Shop Chairman was unable to find a record

showing that Lymon had received notice of the Union’s withdrawal of his grievance and thus, he

sent Lymon a certified letter on April 19, 2011, indicating that his grievance had been withdrawn

on June 15, 2007. (Id.; ECF No. 1-1, p. 51). Lymon then appealed the withdrawal of his grievance

through the Local Union asserting violations of the UAW Constitution. After a hearing on his

appeal, the Union denied Lymon’s appeal asserting Lymon failed to timely appeal the withdrawal

of his grievance pursuant to Article 33, Section 4(c) of the UAW Constitution. (Id.).3 On July 6,

2011, the local Union issued correspondence to Lymon by certified mail advising him that his

UAW Constitution appeal was untimely. Lymon signed for this correspondence on July 11, 2011.

        Lymon eventually advanced his UAW Constitution appeal though the appeals chain to the

International Union and ultimately to the Public Review Board, both with no success. The Public



3
  Under Article 33, Section 4(c), an appeal must be filed with the Union within 60 days “from the time the appellant
first becomes aware, or reasonably should have become aware, of the alleged action or decision appealed.” (ECF
No. 1-1, p. 53).

                                                         5
USDC IN/ND case 1:20-cv-00169-HAB-SLC document 29 filed 09/24/20 page 6 of 12


Review Board is the final step of the UAW appeals procedure. Lymon was notified of the Public

Review Board’s decision on December 17, 2012.

   e. Lymon’s Charge of Discrimination

       On April 23, 2012, Lymon filed a dual charge of discrimination with the Indiana Civil

Rights Commission and the EEOC (EEOC Charge, ECF No. 1-1 at p. 2) against the Union. In

that charge, Lymon asserts that he suffered race discrimination as follows:


       I.      On March 22, 2012, Respondent denied my right to equal representation.
       II.     I believe Respondent discriminated against me on the basis of my race (African
               American) because:
               A. On the above-mentioned date, Respondent informed me it was taking my
                   grievance under advisement; however, I am certain Respondent’s intentions are
                   to deny my grievance claiming that I failed to initiate the process in a timely
                   manner.
               B. I assert that I am the only individual who has had a grievance withdrawn by
                   Respondent and was not notified; therefore, there was no way for me to have
                   been able to stay within the ninety (90) day time frame, which subjected me to
                   a denial of equal representation.


Lymon was issued a Notice of Right to Sue letter on March 27, 2020 (ECF No. 1-1, p. 1). He

commenced this suit on April 21, 2020.

                                          DISCUSSION

       Lymon brought this action against the Union for race discrimination under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as well as for breach of the Union’s duty of

fair representation under the National Labor Relations Act, 29 U.S.C. § 151, et. seq. Lymon alleges

that the Union breached its duty of fair representation and discriminated against him on the basis

of race for a whole host of reason including: belatedly filing a grievance related to his termination,

subsequently withdrawing that grievance, failing to communicate with him, and failing to provide

him notice of the withdrawn grievance so he could timely execute his appeal rights. In response,



                                                  6
USDC IN/ND case 1:20-cv-00169-HAB-SLC document 29 filed 09/24/20 page 7 of 12


the Union argues that the Complaint must be dismissed as the claims asserted therein are untimely

or outside the scope of the Charge of Discrimination and thus, Lymon has pleaded himself out of

court. 4 The Court turns now to these arguments.

    A. Breach of Duty of Fair Representation

        When a labor organization is selected as the exclusive representative of the employees in

a bargaining unit, “it has a duty, implied from its status under § 9(a) of the NLRA as the exclusive

representative of the employees in the unit, to represent all members fairly.” Marquez v. Screen

Actors Guild, Inc., 525 U.S. 33, 44 (1998). To prevail on a claim that this duty has been breached,

a member of the bargaining unit must demonstrate that the Union’s conduct toward him was

arbitrary, discriminatory, or in bad faith, and that his underlying grievance would have been

meritorious. Id.; see also Ooley v. Schwitzer Div., Household Mfg., 961 F.2d 1293, 1302-04 (7th

Cir. 1992). However, a duty of fair representation claim is governed by a six-month statute of

limitations, Renneisen v. Am. Airlines, Inc., 990 F.2d 918, 925 (7th Cir. 1993), which accrues

“when the claimant discovers, or in the exercise of reasonable diligence should have discovered,”

the alleged breach. Christiansen v. APV Crepaco, Inc., 178 F.3d 910, 914 (7th Cir. 1999).

        There is little question but that Lymon’s claims against the Union for breach of the duty of

fair representation are time-barred. Lymon asserts repeated breaches by the Union in 2004, 2007,

and 2011 – all of which he was aware of years before he filed the present complaint in April 2020.

Lymon’s Complaint and supporting documents clearly establish that he knew or should have



4
 The statute of limitations for an unfair representation claim is a non-jurisdictional affirmative defense.
Taha v. Int'l Bhd. of Teamsters, Local 781, 947 F.3d 464, 472 (7th Cir. 2020). Although affirmative defenses
normally need not be anticipated or negated in a complaint, if a plaintiff pleads facts that show that his
claim is time-barred, he can “plead[ ] himself out of court.” Tregenza v. Great Am. Communications Co.,
12 F.3d 717, 718–19 (7th Cir.1993) (internal citations omitted) (“A complaint that on its face reveals that
the plaintiff's claim is barred by a statute of limitations ... can be dismissed on a motion to dismiss.”).


                                                     7
USDC IN/ND case 1:20-cv-00169-HAB-SLC document 29 filed 09/24/20 page 8 of 12


known about all of the facts underlying his fair representations claims at the very latest on July 11,

2011 when he received notice that the Union was taking no further action on his appeal. Thus, his

claims that the Union breached its duty of fair representation in 2004, 2007, and 2011 are barred

by a minimum of nearly 9 years and a maximum of 15 years.

        Nevertheless, Lymon asserts that a 300-day limitations period, the same period applicable

for Title VII claims, applies to his duty of fair representation claims because his fair representation

claims also give rise to a “systemic continuing violation of Title VII.” (ECF No. 11 at pp. 5-7).

Lymon is corrects that a breach of the duty of fair representation can also serve as a basis for a

Title VII claim, but the fair representation claims are “independent of and separate from the Title

VII claim.” Johnson v. Artim Transp. Sys., Inc., 826 F.2d 538, 550 (7th Cir. 1987). For this reason,

courts have consistently held that a six-month limitations period applies to fair representation

claims even when such claims are presented in tandem with a Title VII claim. See id.; Buford v.

Laborers' Int'l Union Local 269, No. 16 C 10218, 2019 WL 184052, at *10 (N.D. Ill. Jan. 14,

2019)(applying six month limitations period to fair representation claims despite Title VII claims

arising from the same actions); Stewart v. Theatrical Stage Employees Union Local No. 2, 211 F.

Supp. 3d 1094, 1103 (N.D. Ill. 2016) (applying six month statute of limitations to fair

representation claims to dismiss fair representation claims as untimely despite same conduct giving

rise to Title VII claims). Thus, the six-month period is applicable to Lymon’s fair representation

claims and those claims are time-barred.

        Next, Lymon asserts that the Union engaged in a “continuing action” beginning in 2004

thereby extending the statute of limitations for his breach of fair representation claims. However,

even assuming Lymon is correct5 and giving him the benefit of all the inferences to which he is


5
 Whether Lymon can plausibly assert a continuing violation in any event is questionable. See
Christiansen, 178 F.3d at 916 (7th Cir. 1999) (holding that “continued union inactivity after an initial

                                                     8
USDC IN/ND case 1:20-cv-00169-HAB-SLC document 29 filed 09/24/20 page 9 of 12


entitled, the continuing action would have ceased in July 2011. There is no allegation of any fair

representation claim in the six-month period immediately preceding the filing of his Complaint in

April 2020. Moreover, to the extent Lymon believes that the statute of limitations period for his

fair representation claims was tolled during the pendency of his EEOC charge, this is simply not

so. See Johnson, 826 F.2d at 551 (“[T]he …fair representation claim ... is independent of a claim

under Title VII, and thus the time for filing a …fair representation claim is not tolled by pursuing

a Title VII claim with the EEOC.”); Bradford v. Local 2209 United Auto Workers, No. 1:17-CV-

463-TLS, 2019 WL 918510, at *3 (N.D. Ind. Feb. 22, 2019)(filing a claim with the EEOC does

not toll the statute of limitations for fair representation claims). Accordingly, Lymon’s “continuing

action” theory does not save his fair representation claims.

        Finally, Lymon asserts that the statute of limitations was tolled while he exhausted his

UAW Constitution appeals. But, even this, while correct, does him no good. Lymon exhausted the

UAW appeals process on December 17, 2012. Thus, at best his claims were tolled through that

date, which remains well outside the limitations period.

        In sum, Lymon’s claims for breach of the duty of fair representation are untimely and those

claims must be DISMISSED. The Union’s Motion to Dismiss the fair representation claims is,

therefore, GRANTED.

    B. Title VII Claims

        The Union also moves to dismiss Lymon’s Title VII claims as either time-barred or outside

the scope of the EEOC charge. Under Title VII, an employee has 300 days from the occurrence of

an alleged discriminatory or retaliatory act to file a timely charge with the EEOC or the relevant

state agency, here the ICRC. See Stepney v. Naperville Sch. Dist. 203, 392 F.3d 236, 239 (7th Cir.


failure to respond to a grievance request does not constitute a continuing violation of the duty of fair
representation” sufficient to extend the six-month statute of limitations)

                                                      9
USDC IN/ND case 1:20-cv-00169-HAB-SLC document 29 filed 09/24/20 page 10 of 12


2004). The 300-day limitations period starts to run with each discriminatory act, not the point at

which the consequences become apparent. Finnane v. Pentel of America, Ltd. 43 F.Supp.2d 891,

895 (N.D. Ill. 1999). To the extent a plaintiff attempts to bring claims that fall outside the 300-day

period, such claims must be dismissed. See Stepney, 392 F.3d at 241; Finnane, 43 F.Supp.2d at

898 (dismissing Title VII allegations that occurred outside the 300-day window); Chaudhry v.

Nucor Steel-Indiana, 546 F.3d 832, 836-37 (7th Cir. 2008) (same).

        Lymon filed his charge with the EEOC on April 13, 2012.6 Thus, in order to be timely, the

allegations in the EEOC charge must have occurred on or after June 18, 2011. Given this time

frame, any allegations of race discrimination by the Union that occurred prior to June 18, 2011 are

time-barred. A reading of the Complaint leaves no question that Lymon relies on events occurring

between July 2004 and April 2011 to establish his race discrimination claims. Among other things,

he asserts the Union failed to file timely grievances on his behalf related to his termination and his

independent medical examination in 2004. He further asserts that the Union failed to pursue the

one grievance it did file on his behalf, refused to communicate with him, and ultimately, withdrew

his grievance without providing notice of either the withdrawal or his appeal rights, all because of

his race. These events may have given rise to race-based discrimination claims in 2004, 2007 and

April 2011, but they are now time-barred since they are alleged to have occurred well before June

18, 2011. See United Air Lines, Inc. v. Evans, 431 U.S. 553, 558,(1977) (“A discriminatory act

which is not made the basis for a timely charge ... is merely an unfortunate event in history which

has no present legal consequences.”).




6
 The EEOC charge attached to the Complaint is date stamped April 23, 2012, but the text of Lymon’s
Complaint alleges the charge was filed on April 13, 2012. Both the Union in its briefs and the Court in
this Opinion and Order construe the Complaint in favor of the earlier date.

                                                    10
USDC IN/ND case 1:20-cv-00169-HAB-SLC document 29 filed 09/24/20 page 11 of 12


       Lymon acknowledges the 300-day limitations period but contends, again, that he is

asserting a continuing violation. “The continuing violation doctrine allows a plaintiff to get relief

for a time-barred act by linking it with an act that is within the limitations period.” Selan v. Kiley,

969 F.2d 560, 564 (7th Cir. 1992). “A continuing violation is one that could not reasonably have

been expected to be made the subject of a lawsuit when it first occurred because its character as a

violation did not become clear until it was repeated during the limitations period.” Place v. Abbott

Labs., 215 F.3d 803, 807 (7th Cir. 2000) (quoting Dasgupta v. University of Wis. Bd. of Regents,

121 F.3d 1138, 1139 (7th Cir.1997). Thus, if the plaintiff “knows or with the exercise of reasonable

diligence would have known after each act that it was discriminatory and had harmed” him, the

plaintiff must sue over that act within the regular statute of limitations. Moskowitz v. Trs of Purdue

Univ., 5 F.3d 279, 282 (7th Cir.1993).

       The continuing violation doctrine is a poor fit for this set of facts. As the Union points out

in its brief, Lymon’s allegations are precisely the type which would be expected to be made the

subject of a lawsuit within 300 days of their occurrence. All of Lymon’s allegations prior to June

18, 2011 against the Union, be it the delay in grieving his termination, the failure to promptly

pursue the grievance once it was filed, or the withdrawal of the grievance absent notice to Lymon

are all discrete acts Lymon recognized as such. These were not continuing acts; each one was a

separate discriminatory act Lymon was required to act on within 300 days of their occurrence. See

Place, 215 F.3d at 808 (noting that “unlike low-level harassment that over time grows in intensity

and cumulative effect” being fired, demoted, or not promoted are concrete, discrete developments).

For this reason, the continuing violation doctrine is inapposite here.

       This brings the Court to the one potential allegation that is not time-barred, Lymon’s

assertion in his Complaint that the Union’s denial of his UAW Constitution appeal on July 6, 2011,



                                                  11
USDC IN/ND case 1:20-cv-00169-HAB-SLC document 29 filed 09/24/20 page 12 of 12


was discriminatory. This too, however, is problematic because this claim is nowhere to be found

in Lymon’s EEOC charge. “The proper scope of a judicial proceeding following an EEOC charge

‘is limited by the nature of the charges filed with the EEOC.’” Hopkins v. Bd. of Educ. of City of

Chi., 73 F. Supp. 3d 974, 982 (N.D. Ill. 2014) (citing Rush v. McDonald’s Corp., 966 F.2d 1104,

1110 (7th Cir. 1992)). Specifically, “a plaintiff may only bring claims that are originally included

in the EEOC charge or are ‘reasonably related to the allegations of the EEOC charge and growing

out of such allegations.’” Id. (quoting Moore v. Vital Prods., Inc., 641 F.3d 253, 256-57 (7th Cir.

2011)).

          Lymon’s charge mentions only that on March 22, 2012, his right to equal representation

was denied when he was told that his UAW Constitution appeal was being taken under advisement

when he was sure it would be denied as untimely. Lymon’s Complaint and supporting documents

establish that the local Union denied and completed processing Lymon’s UAW Constitution

appeal on July 6, 2011. Further in his response brief and exhibits thereto, Lymon acknowledges

that the March 22, 2012, hearing referenced in the EEOC charge involved the International Union,

not the local Union. Since the local Union’s allegedly discriminatory act on July 6, 2011, is neither

alleged or referenced in the EEOC charge, it is outside the scope of Lymon’s EEOC charge and

must be DISMISSED.

                                         CONCLUSION

          Based on the foregoing, the Union’s Motion to Dismiss [ECF No. 5] is GRANTED. The

Clerk is directed to enter judgment in favor of the Defendant and against Plaintiff.

SO ORDERED on September 24, 2020.

                                              s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT

                                                 12
